GAROUTTE, J.
This is an action for divorce, plaintiff claiming that defendant has practiced upon her extreme cruelty. The trial court found against the allegations of the complaint, and appellant is now prosecuting an appeal from the judgment and order denying her motion for a new trial. The single question presented by the record is, Does the evidence support the findings of fact? KTo sound purpose would be subserved by an extended review in this opinion of the evidence. It is suffi-' *58cient to say that the case is one of conflicting evidence. The cruelty relied upon to support the complaint is largely mental cruelty, and in such cases especially it is for the trial court to weigh and measure the evidence in order that the ultimate fact may be properly determined. The evidence may be said to be conflicting in all substantial matters. The trial court had it under consideration twice, and in each instance held against plaintiff’s contention. Under well-settled rules, we will not order a new trial under the circumstances here disclosed.
For the foregoing reasons the judgment and order are affirmed.
Harrison, J., and Van Fleet, J., concurred.